NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
ICHL, LLC, DOING BUSINESS AS INTELLECTUAL
CAPITAL HOLDINGS LIMITED,
Plaintiff-Appellant,
V.
LG ELECTRONICS, INC.,
Defendant-Appellee,
AND
MITSUBISHI_ DIGITAL ELECTRONICS AMERICA,
INC.,
Defendant-AppelIee,
AND
SAMSUNG ELECTRONICS AMERICA, INC.,
Defendant-Appellee,
AND
TOSHIBA AMERICA INFORMATION SYSTEMS,
INC., ALSO KNOWN AS TOSHIBA AMERICA
CONSUMER PRODUCTS, LLC,
Defendant-Appellee.
2011-1573

ICHL V. LG ELECTRONICS 2
Appea1 from the United States District Court for the
Eastern District of Texas in case no. 08-CV-0177, Chief
Judge David J. F0lsorn.
ON MOTION
ORDER
ICHL, LLC (doing business as Intellectua1 Capital
H0l`dings Limited) moves to withdraw its appeal.
Upon consideration thereof,
IT IS ORDERED TH.ATZ
(1) The motion to withdraw the appeal is granted
The appeal is disrnissed.
(2) Each side shall bear its own costs. _
FoR THE CoURT
"|AN 2 0 2012 /el Jan Horbaly
Date J an Horbaly
Clerk
cc: Eric T. Stah1, Esq. us c0uni':i:lFEAl=?s»sA1s ma
Michael J. McKeon, Esq. mi FEDEHN' macon
Vincent J. Belusko, Esq. JAN 2 0 2012
Richard L. Rainey, Esq.
Jeffry H. NelS0n, ESq. JANH0RBN_\¢
321 CLERK
Issued As A Mandate: JAN